J-A26040-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    SHEILA TERPIN                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    GEOFFREY KNAAK                             :   No. 13 EDA 2020

               Appeal from the Order Entered August 31, 2018
      In the Court of Common Pleas of Delaware County Civil Division at
                          No(s): No. 2015-01676,
                          PACSES No. 985115468


BEFORE:      BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED NOVEMBER 06, 2020

       Appellant Sheila Terpin (“Wife”) appeals from the order entered by the

Court of Common Pleas of Delaware County that awarded alimony pendente

lite (APL) to Wife during the pendency of her divorce proceedings with Appellee

Geoffrey Knaak (“Husband”).1 After careful review, we affirm.

       Husband and Wife married on June 30, 2006, and after ten years of

marriage, the parties separated in 2016. The couple does not have any



____________________________________________


* Former Justice specially assigned to the Superior Court.
1 The support order entered on August 31, 2018 became a final appealable
order when the divorce decree was entered at Docket No. 2016-006259. As
discussed infra, Wife also filed six additional notices of appeal to challenge the
divorce decree and related rulings entered by the Honorable Linda Cartisano
on the same trial court docket. We have resolved those appeals in a separate
memorandum at docket numbers 10-12 EDA 2020, 14 EDA 2020, and 25-26
EDA 2020.
J-A26040-20



children. On August 13, 2015, Wife filed an initial complaint for spousal

support that was vacated by agreement of the parties.

      On March 26, 2016, Wife filed a Petition to Re-Open Support. On July

14, 2016, a hearing was held before a support master. On the same date,

the master entered an order awarding Wife $3,000/month in spousal support,

requiring Husband to continue providing Wife health insurance through his

work, and deeming Husband responsible for 85% of Wife’s unreimbursed

medical expenses that exceed $250.00 per year. On July 20, 2016, Husband

filed a Complaint in Divorce.

      On January 31, 2018, Wife filed a petition for modification of support.

On March 26, 2018, the support master held a hearing and subsequently

denied Wife’s petition. On April 4, 2018, Wife filed a demand for a hearing de

novo and a petition for recover unreimbursed medical expenses.

      On June 26, 2018, the Honorable William C. Mackrides held a hearing

de novo to evaluate Wife’s petitions. Wife testified that she was 55½ years

old and had not worked for the past ten years. Notes of Testimony (N.T.),

6/26/18, at 24-25. Wife indicated that her last job was when the parties lived

in Canada and she volunteered in an unpaid position in “a human resources

capacity.”   N.T. at 25.   Wife indicated that, after the parties moved to

Philadelphia in 2006, she looked for employment by joining Careerlink and a

networking group. N.T. at 26-27. Wife obtained an Associate’s Degree from

Widener University and maintained a 4.0 GPA.       N.T. at 27-28, 53.    Wife

admitted that she has “20-plus years corporate experience,” argued that she

                                    -2-
J-A26040-20



had “tons of proof” of her job search, but conceded she did not have any such

evidence at the hearing. N.T. at 52-53.

       Wife asserted that she had multiple medical conditions that prevented

her from obtaining employment, which included a concussion, broken finger,

sprained ankle, and heart trouble as shown by an abnormal EKG. Wife also

indicated that she was seeing a psychologist for emotional trauma caused by

the stress of the divorce. N.T. at 34-42. However, Wife did not introduce any

medical records to document these ailments or to support her claim that she

was disabled and thus, unable to work. Wife has never filed for Social Security

Disability. N.T. at 48.

       Wife also testified that she has not conducted a serious job search

because of her injuries and the divorce. N.T. at 42. Moreover, Wife indicated

that certain life circumstances prevented her from finding employment,

including the death of her pet cat. Wife testified that her “beloved cat got

cancer and ended up dying. This is important because you can’t start a job.”

N.T. at 30-31.

       In an order entered August 31, 2018, the trial judge, the Honorable

William C. Mackrides, determined Wife was entitled to alimony pendente lite

(APL) during the pendency of the divorce.2         The trial court calculated

Husband’s monthly net income to be $9,121.58, imputed income to Wife in

the amount of $1,507.83 per month, and determined Wife was entitled to
____________________________________________


2 The trial court also required Husband to pay Wife an additional sum of
$1,530.00 in unreimbursed medical expenses.

                                           -3-
J-A26040-20



$3,045.50 each month in APL. The trial court found it necessary to impute an

income to Wife as she “willfully failed to find or maintain a job to support

herself; her efforts were not at a level that is satisfactory to this Court.” Trial

Court Order, 8/29/18, at 8 (emphasis in original). The trial court found Wife

credibly admitted that she has not attempted to secure employment in

Pennsylvania as she intends to move when the parties’ divorce is final. The

trial court noted that Wife failed to introduce any documents to support a job

search since 2016 or any evidence to support her claim of various physical

ailments that prevented her from securing employment. Id.

      On September 18, 2018, Wife filed a motion for reconsideration, which

the trial court denied on September 24, 2018.         The support order did not

become appealable until the parties’ divorce decree was entered on November

26, 2019 on Docket No. 2016-06259. See Portugal v. Portugal, 798 A.2d

246, 255 (Pa.Super. 2002) (emphasizing that this Court does not “have

jurisdiction to entertain an appeal from an order of spousal support until a

divorce is final”); Thomas v. Thomas, 760 A.2d 397, 398 (Pa.Super. 2000)

(stating that “a spousal support order entered during the pendency of a

divorce action is not appealable until all claims connected with the divorce

action are resolved”). Wife filed this timely appeal on December 19, 2019.

      Wife raises the following issues for our review on appeal:

      1. Did the Court err by imputing income on Wife despite her
         disability and injuries?

      2. Did the Court err by calculating Husband’s monthly income
         incorrectly?

                                       -4-
J-A26040-20



     3. Did the court err by denying [Wife] reconsideration? The
        previous statement noted that [Wife’s] former attorney,
        Barbara Flum Stein, failed to submit Wife’s medical
        documentation to the court. Furthermore, [Wife’s] former
        attorney, Barbara Flum Stein, had proof of Wife’s previous job
        search efforts and participation in the job re-entry program,
        New Choices. Had [Wife’s] former attorney presented this
        proof, it would have supported the fact that [Wife’s] income
        should not have been imputed when calculating alimony. Wife
        was a student, volunteer, homemaker and caregiver during
        the marriage, and, as a result of her contributions to the
        marriage, Husband was relieved and able [to] triple his salary.
        At the time of the marriage, Husband was only making
        $65,000/year. Husband makes $200,000+ as of the end of
        the 2019 fiscal year. This information was confirmed by a
        subpoena sent to his employer, Aria Systems. Wife is still
        disabled and needs to participate ongoing in more post-
        concussion therapy and other therapies for pain management.
        Wife sacrificed her former career for Husband’s career
        aspirations and relocated with him twice, however, he and his
        employer did not assist Wife with her job search in any
        capacity, even though spouses are typically offered job
        assistance when relocated. Husband and Wife relocated twice
        in order for Husband to continue his career endeavors.
        Husband first relocated Wife out of the country to Quebec,
        despite the fact that Wife didn’t speak any French. Husband
        then relocated Wife a second time to Pennsylvania at the
        height of the Recession, where she had no job network or
        personal network to tap into. Wife cannot be expected to
        support herself (a) while disabled and (b) after being removed
        from the workforce for such a substantial period.

     4. Did the court err by not holding Husband in contempt, even
        though (a) Husband had not disclosed his increased
        salary/bonus/stock option grant for approximately 1.5 years,
        and (b) Husband’s spousal support/alimony pendente lite
        Order said that he was supposed to submit a change of
        circumstances to the court within 7 days?

     5. Did the court err by not putting Husband on the stand to
        question his actions of filing a Petition to Modify for a reduction
        or to eliminate the spousal support/alimony pendent lite when
        Wife was unable to work?

                                     -5-
J-A26040-20



     6. Did the court err by denying Wife the opportunity to present
        Physician Verification forms?

     7. Did the court err when Judge Mackrides made a factual error
        on his order when he incorrectly stated that Wife had 20 years’
        experience working in human resources in his Order when
        Wife did not work in human resources for 20 years? That error
        is extremely misleading to the court and implies that Wife is
        employable when she currently is not.

     8. The Court erred by not considering Wife’s severe injuries and
        imputing income on Wife?

  Wife’s 1925(b) Statement, 1/21/20, at 1-3.

     Our standard of review is as follows:

        [w]e review APL awards under an abuse of discretion
        standard. Haentjens v. Haentjens, 860 A.2d 1056, 1062
        (Pa.Super. 2004). APL is “an order for temporary support
        granted to a spouse during the pendency of a divorce or
        annulment proceeding.” 23 Pa.C.S.A. § 3103. APL “is
        designed to help the dependent spouse maintain the
        standard of living enjoyed while living with the independent
        spouse.” Litmans v. Litmans, 449 Pa.Super. 209, 673
        A.2d 382, 389 (1996). Also, and perhaps more importantly,
        “APL is based on the need of one party to have equal
        financial resources to pursue a divorce proceeding when, in
        theory, the other party has major assets which are the
        financial sinews of domestic warfare.” Id. at 388. APL is thus
        not dependent on the status of the party as being a spouse
        or being remarried but is based, rather, on the state of the
        litigation. DeMasi v. DeMasi, 408 Pa.Super. 414, 597 A.2d
        101, 104–105 (1991). Alimony, in contrast, is terminated
        upon remarriage or cohabitation. Id. at 104–105; see also
        23 Pa.C.S.A. § 3706. Since, however, the purpose of APL is
        to provide the dependent spouse equal standing during the
        course of the divorce proceeding, it does not come with the
        “sanction” of Section 3706. DeMasi, at 104–105. “APL
        focuses on the ability of the individual who receives the APL
        during the course of the litigation to defend her/himself, and
        the only issue is whether the amount is reasonable for the
        purpose, which turns on the economic resources available

                                    -6-
J-A26040-20


         to the spouse.” Haentjens, at 1062; see also DeMasi, at
         105.

       Childress [v. Bogosian], 12 A.3d [448, 463 (Pa.Super. 2011)]
       (quoting Schenk v. Schenk, 880 A.2d 633, 644–45 (Pa.Super.
       2005)).

Carney v. Carney, 167 A.3d 127, 134–35 (Pa.Super. 2017) (footnote

omitted).

      Before we reach the merits of Appellant’s arguments, we acknowledge

that Wife’s reproduced record and appellate brief do not comply with our rules

of appellate procedure. Husband asks this Court to quash Wife’s appeal as

her reproduced record does not satisfy the requirements in Pa.R.A.P. 2154 for

several reasons. First, Wife failed to file a Designation of the Contents of the

Reproduced Record as required by Rule 2154, which denied Husband the

opportunity to submit a counter-designation. Second, Wife failed to present

a complete reproduced record as she did not include the pertinent hearing

transcript.   Third, Wife includes evidence not of record in her reproduced

record, including a document that the trial court held was inadmissible.

      However, although Husband argued in his appellate brief that Wife’s

appeal should be quashed for failure to comply with Rule 2154, we note that

Husband did not file a separate application for relief pursuant to this Pa.R.A.P.

123(a) and Pa.R.A.P. 1972. See Pa.R.A.P. 123(a) (stating procedure for a

party to move for dismissal is by filing an application for relief); Pa.R.A.P.

1972 (providing that motions to dismiss or quash appeals are subject to Rule

123). This Court has held that we will not consider whether an appellant

violated Pa.R.A.P. 2154 where the appellee failed to file a separate motion

                                      -7-
J-A26040-20



seeking the quashing of the appeal for a Rule 2154 violation. Gold v. Rosen,

135   A.3d     1039, 1041       (Pa.Super.     2016)   (citing   Commonwealth v.

Sohnleitner, 884 A.2d 307, 312–13 (Pa.Super. 2005)). As such, we decline

to quash the appeal on this basis.3

         Wife’s brief also contains several violations of our rules of appellate

procedure. While Wife listed eight claims for our review in her statement of

questions presented, she only includes one single analysis section to challenge

the trial court’s calculation of APL. Our rules of appellate procedure require

an appellant to divide her appellate brief into sections addressing each of the

issues she lists in her statement of questions involved. Pa.R.A.P. 2116(a);

2119(a).

         In addition, Wife failed to preserve some of her issues before the lower

court.    In Issue #3, Wife blames the trial court for her previous counsel’s

failure to present documentation of her medical claims and her job search

efforts. In Issue #5, Wife asserts that the trial court should have put Husband

on the witness stand to testify. Wife did not present these claims to the trial

court and did not request that Husband be made to testify at the hearing.

Pa.R.A.P. 302 provides that “[i]ssues not raised in the lower court are waived

____________________________________________


3 We assure the parties that we will not consider the extraneous information
that Wife included in her reproduced record. It is well-established that: “an
appellate court is limited to considering only the materials in the certified
record. Additionally, it is black letter law in this jurisdiction that an appellate
court cannot consider anything which is not part of the record in the case.”
In re S.M., 176 A.3d 927, 934 (Pa.Super. 2017) (citations and brackets
omitted).

                                           -8-
J-A26040-20



and cannot be raised for the first time on appeal.” Pa.R.A.P. 302. As such,

these issues are waived.

      Moreover, Wife neglected to develop several of her issues with relevant

authority and pertinent analysis to allow this Court to review her claims on

appeal. In Issue #2, Wife argues that the trial court incorrectly calculated

Husband’s income, but provides no argument to specify how Husband’s

income should have been calculated. In Issue #3, Wife does not offer any

authority to support her suggestion that the trial court should be held

responsible for her prior counsel’s failure to provide evidence to support her

claims that she had participated in a job search and was prevented from

working due to various medical ailments. In Issue #4, Wife does not challenge

the trial court’s conclusion that a finding of contempt was unnecessary as

Husband’s failure to report income resulted in a de minimis change in

Husband’s support obligations.    In Issue #6, Wife does not develop any

argument to support her claim that the trial court erred in finding Wife’s

Physician Verification form to be inadmissible when Wife did not seek to offer

expert testimony to authenticate this document.

      Due to Wife’s failure to offer meaningful development of these issues,

we will deem these arguments waived. “It is well-established that the failure

to develop an argument with citation to, and analysis of, pertinent authority

results in waiver of that issue on appeal.” C.H.L. v. W.D.L, 214 A.3d 1272,

1276 (Pa.Super. 2019) (citing Pa.R.A.P. 2119(b); Eichman v. McKeon, 824

A.2d 305, 319 (Pa. Super. 2003)).

                                    -9-
J-A26040-20



      The only arguments that Wife has adequately preserved for our review

on appeal are interrelated. In Issues 1 and 8, Wife claims the trial court erred

in assessing Wife an imputed income and in refusing to accept her claim that

she was disabled and unable to work. In Issue 7, Wife argues that the trial

court erred in mischaracterizing her past work experience in calculating her

imputed income.

      In reviewing similar claims, this Court has held that:

            “[a] person's earning capacity is defined not as an amount
      which the person could theoretically earn, but as that amount
      which the person could realistically earn under the circumstances,
      considering his or her age, health, mental and physical condition
      and training.” Gephart v. Gephart, 764 A.2d 613, 615 (Pa.
      Super. 2000). Past earnings alone are not sufficient to support a
      determination of earning capacity without corroborating evidence
      that the party still has the capacity to earn that amount. See D.H.
      v. R.H., 900 A.2d 922 (Pa. Super. 2006) (holding trial court erred
      in determining earning capacity based solely upon party's most
      recent tax return). Moreover, Pennsylvania Rule of Civil Procedure
      1910.16-2(d)(4), addressing earning capacity, provides:

               If the trier of fact determines that a party to a support
         action has willfully failed to obtain or maintain appropriate
         employment, the trier of fact may impute to that party an
         income equal to the party's earning capacity. Age,
         education, training, health, work experience, earnings
         history and child care responsibilities are factors which shall
         be considered in determining earning capacity. In order for
         an earning capacity to be assessed, the trier of fact must
         state the reasons for the assessment in writing or on the
         record. Generally, the trier of fact should not impute an
         earning capacity that is greater than the amount the party
         would earn from one full-time position. Determination of
         what constitutes a reasonable work regimen depends upon
         all relevant circumstances including the choice of jobs
         available within a particular occupation, working hours,



                                     - 10 -
J-A26040-20


        working conditions and whether a party has exerted
        substantial good faith efforts to find employment.

     Pa.R.C.P. 1910.16-2(d)(4)[.]

Conner v. Conner, 217 A.3d 301, 314–15 (Pa.Super. 2019) (emphasis

omitted).

     In this case, the trial court considered the factors necessary to impute

an earning capacity to Wife. At the support hearing, Wife indicated that she

was 55 1/2 years old and had earned an Associate’s Degree from Widener

University, where she had maintained a 4.0 GPA. N.T. at 27-28, 53. Wife

claimed it was Husband’s fault that she did not find employment for twelve

years after moving to Pennsylvania in 2006 as Husband and his employer did

not offer assistance in her job search or access to Husband’s professional

network. Although Wife argued that she had “tons of proof” of her own efforts

in searching for a job, she conceded she did not have any such evidence at

the hearing and asserted that she should not be forced to look for a job in

Pennsylvania as she intended to move once the divorce was finalized. Id.

     With respect to Wife’s claim that the trial court mischaracterized her

work history, Wife herself testified on two occasions that she has “20-plus

years corporate experience.”   N.T. at 52-53.   Even though the trial court

admitted that it erred in finding that Wife “was employed in corporate human

resources for more than twenty (20) years,” we agree with the trial court’s

assessment that this discrepancy was inconsequential and did not affect its

decision with respect to Wife’s employability. Trial Court Opinion (T.C.O.),

2/24/20, at 8 (emphasis added).

                                    - 11 -
J-A26040-20



      Moreover, there is no support in the record for Wife’s allegation that she

was unable to find and retain employment due to multiple injuries. Wife

concedes that her former counsel failed to submit relevant evidence at the

support hearing, including medical documentation of Wife’s ailments and proof

of Wife’s previous job search efforts.

      Based on the record in this case, we find no error in the trial court’s

decision to assess an imputed income to Wife, based on its findings that Wife

willfully failed to obtain appropriate employment and did not provide support

for her claim that she was disabled and unable to work.        Accordingly, we

conclude that the trial court properly exercised its discretion in entering the

relevant support order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/20




                                     - 12 -